DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated March 19, 2021 was submitted on August 16, 2021.  Claims 1, 5, 8 and 10 were amended.  Claims 13-15 were canceled.  Claims 16-17 were added.  Claims 1-12, 16 and 17 are currently pending.
The amendment to claim 5 has overcome the 35 U.S.C. §112(b) rejection of the claim (¶¶ 7-8 of the Office Action) and this rejection has therefore been withdrawn.
The filing of the Terminal disclaimer over U.S. Patent No. 10,562,233 B2 has overcome the double patenting rejection of claims 1-12 over this patent (¶¶ 31-32 of the Office Action).
The amendment to claim 1 has overcome the prior art rejections of claims 1-12 (¶¶ 11-19 and 27-29 of the Office Action).  These rejections have therefore been withdrawn.	  However, upon further consideration, new grounds of rejection of these claims have been made as detailed below.  New claims 16 and 17 have also been rejected as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites that the second object has a flat distal surface which is brought into physical contact with the edge.  Claim 1, from which claim 16 depends, however, recites that the second object comprises the edge.  Claim 16 as written therefore recites that the flat distal surface of the second object is brought into contact with the edge of the second object.  As shown in FIG. 1c however, first object #1 is brought into contact with the edge #21 of second object #2.  Claim 16 is therefore being construed as reciting that the first object has a flat distal surface which is brought into contact with the edge.  Claim 17 depends from claim 16 and is therefore also indefinite for the reasons set forth above with respect to claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (U.S. Patent No. 4,358,328, cited in IDSS submitted October 3, 2019) in view of Lang (U.S. Patent Application Publication No. 2010/0078115 A1).
Regarding claim 1, Pearson discloses a method of mechanically securing a first object to a second object (Abstract, FIGS. 3-4 of Pearson, method for anchoring a metal tape-cutting blade to a thermoplastic resin frame), the method comprising the steps of: - providing the first object, wherein the first object comprises thermoplastic material in a solid state (Abstract, FIGS. 3-4 of Pearson, thermoplastic resin frame #14), - providing the second object with a generally flat sheet portion having an edge, wherein the sheet portion defines a sheet plane and has a projecting section projecting away from the sheet plane, the projecting section comprising the edge (FIG. 2 of Pearson, triangular plate portions #46 which project from planar cutting blade #18), - 
Pearson does not specifically disclose that the relative movement comprises a rotational movement.  Moreover, Pearson discloses ultrasonic welding but does not disclose the type of relative movement involved during welding.  Lang, however, discloses a method of torsional ultrasonic welding of parts (Abstract of Lang).  According to Lang, torsional ultrasonic welding only subjects to parts to loading under the welding zone compared to longitudinal ultrasonic welding and films can be welded with greater strength ([0016] of Lang).
Regarding claim 6, Pearson discloses that at least one of the first object and the second object comprises a coupling-in face (FIG. 3 of Pearson, upper surface of support portion #20), wherein the method comprises the step of providing a tool comprising a coupling-out face (FIG. 
Regarding claim 7, Pearson discloses that in the step of providing the second object, the second object comprises a perforation, with the edge running along the perforation (FIG. 2 of Pearson, perforation of cutting edge #16 includes plate portions #46 which form edges).
Regarding claim 16, Pearson discloses that the first object has a flat distal surface (FIG. 3 of Pearson, lower surface of support portion #20), and wherein in the step of positioning, the flat distal surface is brought into physical contact with the edge (FIG. 3 of Pearson, lower surface of support portion #20 brought into contact with edges formed by plate portions #46).
Regarding claim 17, Pearson discloses that in the step of positioning, the flat distal surface is caused to lie parallel to the sheet plane (FIG. 3 of Pearson, lower surface of support portion #20 parallel to plane formed by tape cutting blade #18) and in the step of bringing the first object and the second object to a relative movement to each other, the distal surface is caused to approach the sheet plane (FIG. 4 of Pearson, lower surface of support portion #20 caused to approach tape cutting blade #18).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Lang as applied to claim 1 above and further in view of Henning (Plastics Joining, Friction Welding Techniques, Feb. 1, 2001, http://www.ansatt.hig.no/henningj/materialteknologi/Lettvektdesign/joining%20methods/joining-welding-friction%20welding.htm, cited in previous Office Action).
Regarding claims 2 and 3, Lang discloses that the rotational movement comprises a rotational movement around a rotation axis (Abstract of Lang, torsional ultrasonic welding which involves rotational movement) but does not specifically disclose that the rotational movement has a constant direction of rotation as recited in claim 2 or that the rotational movement is a back and forth oscillating rotation around the rotation axis as recited in claim 3.  Similarly, regarding claim 4, Lang does not specifically disclose that the rotational movement comprises an orbital movement.  Henning, however, discloses friction welding of plastic wherein heat is generated by direct rotation (i.e., spin welding), back and forth oscillating rotation (i.e., angular friction welding) or orbital friction welding (pg. 1 of Henning).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use spin welding, angular friction welding or orbital friction welding in the method of Pearson in view of Lang since Henning establishes that all of these methods of rotational movement could be used to generate heat in a thermoplastics friction welding process.  As set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art 
Regarding claim 5, Pearson discloses that the second object comprises a perforation and wherein a cross-section of the perforation normal to a rotation axis of the first or second object or normal to a longitudinal axis of the perforation has a non-circular shape (FIG. 2 of Pearson, cutting edge #16 has perforation with non-circular cross-section).
Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the closest prior art is to Pearson.  Pearson, however, does not teach or reasonably suggest a method as recited in claim 8 wherein in the step of providing the first object, the first object extends along a first object axis between a proximal surface and a distal surface and comprises a protrusion protruding distally from the distal surface, and wherein the method comprises a step of pushing at least a portion of the protrusion into the perforation such that the edge is in contact with at least one of a portion of a surface of the protrusion that is arranged parallel to the first object axis and a portion of a distal surface of the first object.  Moreover, in Pearson, the lower surface of the support portion which is pushed into the 
Claims 9-12 depend either directly or indirectly from claim 8 and are therefore also allowable for the reasons set forth above with respect to claim 8.
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Wiethoff fails to disclose that the sheet portion defines a sheet plane having a projecting section projecting away from the sheet plane and comprising an edge as recited in claim 1 (pp. 8-9 of the amendment).  The Office Action, however, is relying upon the newly cited Pearson reference to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746